Title: From George Washington to Brigadier General Charles Scott, 5 May 1779
From: Washington, George
To: Scott, Charles



Dear sir
Head Qrs Middle Brook May 5: 1779

I have been favoured with your Letter of the 24th Ulto and was sorry to receive such unfavourable accounts respecting the Levies. The exigency of the service requires they should be in the field as soon as possible.
I am now to inform you that the original intention of bringing those levies to reinforce the army here is changed and that they are destined as a reinforcement to the Southern army. Our affairs in Georgia grow dayly more alarming, and unless a force of more permanent troops than militia can be collected sufficient to stop the progress of the enemy in that quarter, we shall have a great deal to apprehend—South Carolina considers herself in immenent danger and fears she will share the fate of her neighbour, if some effectual succour is not afforded. This has dictated the necessity of sending the Virginia levies, however ill we can dispense with their services here.
I am therefore to desire, considering the pressing importance of the occasion, you will exert yourself to collect them, with the utmost expedition at such places as you judge most convenient—and to have them equipped and marched to join the Southern army as soon as circumstances will possibly permit. There is not a moments time to be lost—and I am convinced you will not lose any that it is in your power to improve.
By the levies I mean such of the 2000 men voted by the late act of Assembly as have been raised in Virginia. The men who reinlisted with their regiments here and were furloughed, are not comprehended; but are to come on to join their corps. The levies are to be thrown into three regiments, as I do not imagine you will have more than will complete this number. I shall immediately send you a detachment of officers from the Virginia line, as mentioned in the enclosed list who will be sufficient to officer the three batalions. Part of these are already in Virginia to whom you will give notice. I have written to The Committee of Congress on Southern affairs, on the subject of arms—They I doubt not will take measures to have you supplied as speedily as possible. You will be pleased to march with these troops.
I would recommend for the facility of the march, that the batalions move one after another. This will render subsistence easier and conduce to expedition. You will make previous arrangements with the Quarter Master and Commissary, that you may suffer no delay or difficulty in your route for want of any thing in either of their departments.
You will observe in the list ⟨th⟩at one of the batalions is ⟨wi⟩thout Ensigns—I shall ⟨e⟩ndeavour to supply the ⟨de⟩ficiency—or give some further direction ⟨a⟩bout it. I shall wish to hear of the progress you ⟨m⟩ake in assembling & equipping the Men—of the ⟨ti⟩me you march &c. I am Dr sir with great regard & esteem Your Most Obedt servant
Go: Washington
